Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 01/21/2022 is entered. Claims 1, 3-4, 6-7, 12, 17-18, and 20 are amended claims. Claims 1, 3-4, 6-12, 14-15, 17-20 are pending for examination. Claims 1, 12, and 20 are independent claims. Claims 1, 3-4, 6-11 depend from claim 1, claims 14-15, 17-19 depend from claim 12.

2.	Interview summary: A telephone interview was conducted at the Applicant’s request on 01/05/2022 before filing this amendment. Interview summary is reproduced:
	“Issues Discussed:
	35 U.S.C. 101:  Examiner received the suggested amendment to claim 1 for discussions. Discussions were confined to 101 rejection. Examiner indicated that the new limitation, "parsing the metadata "was not sufficient to overcome 101 rejection because parsing meta data merely amounts to analyzing data falling within "mental Process" abstract idea without "Significantly More”. Mr. Josephson further suggested of amending the claim to include limitation of communicating metadata by a specific communication channel. Examiner indicated that limitation directed to mere gathering data [wherein metadata is a set of data describing and giving information about other data] is non-significant extra-solution activity. Examiner assured that any future amendments and arguments filed formally would be given further
consideration. “
	The independent claims 1, 12, and 20 are currently amended as were already discussed in the telephone interview on 01/05/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, because claim 19 depends from a canceled claim 16, which renders claim 19 as incomplete and indefinite..

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 
	Step 1 analysis: Claims 1, 3-11 are to a  process comprising a series of steps, clams 12, 14-19 to a system /apparatus, and claim 20 to a product,  which are statutory (Step 1: Yes).
	Step 2A Analysis:
Claim 1 recites:
	


receiving, by a processor, an electronic communication having metadata from a user device;
	parsing the metadata to extract data from the metadata, the data comprising one or more specifications of the user device:
	determining a sales price of the user device based on the one or more specifications identified from the electronic communication;
	retrieving an image of the user device from a database separate from the user device based on the one or more specifications identified from the electronic communication;
	retrieving sales price information for devices being sold based on the one or more. specifications:
	updating the sales price based on the sales price information for devices being sold; and 
	generating a product listing in a webpage at an online marketplace website, the product listing comprising the sales price, the retrieved image of the user device, and the one or more specifications. 

	 Step 2A Prong 1 analysis: Claims 1, 3-4, 6-12, 14-15, 17-20 recite abstract ideas.
The claimed invention is directed to a concept of listing a user device in a marketplace based upon the data received from the user regarding his device that he wants to list for sale device, which is related to a commercial activity. The highlighted subject matter in claim 1 above comprising the steps of “receiving communication having metadata from a user, parsing the metadata to extract data from the metadata, the data comprising one or more specifications of the user device, determining a sales price of the user device based on the one or more specifications identified from the communication,  retrieving an image of the user device based on the one or more specifications identified from the communication, retrieving sales price information for devices being sold based on the one or more specifications, updating the sales price based on the sales price information for devices being sold,  and generating a product listing at marketplace, the product listing comprising the sales price, the retrieved image of the user device, and the one or more specifications.”, which, as drafted, relates to a process comprising an intermediary/middleman, agent, facilitating a seller to list his device for sale and under their broadest reasonable interpretation, cover performance related to a commercial activity falling within “Certain Methods of Organizing Human Activity”, and “Mental Process” Thus claim 1 recites abstract idea.

The other independent claims 12 and 20 recite similar limitations as those of claim 1 and accordingly they are analyzed and interpreted based on the same analysis as established for claim 1. Therefore, claims 12 and its subsequent claims 14-15, 17-19 and 20 recite abstract idea.
Accordingly all pending claims 1, 3-4, 6-12, 14-15, 17--20 recite an abstract idea falling within “Certain Methods of Organizing Human Activity” and “Mental Process”. Step 2A=Yes.
Step 2A Prong 2 analysis: The judicial exception is not integrated into a practical application.
	Claim 1 recites the additional limitations of using generic computer components comprising a processor, a computer device, a user device and online marketplace for receiving steps of “receiving, by a processor, an electronic communication having metadata from a user device, parsing the metadata to extract data from the metadata, the data comprising one or more specifications of the user device; determining a sales price of the user device based on the one or more specifications identified from the electronic communication; retrieving an image of the user device from a database separate from the user device based on the one or more specifications identified from the electronic communication; retrieving sales price information for devices being sold based on the one or more specifications; updating the sales price based on the sales price information for devices being sold., and generating a product listing in a webpage at an online marketplace website, the product listing comprising the sales price, the retrieved image of the user device, and the one or more specifications. 

	The receiving step from the user device is recited at a high level of generality [i.e., as a general means of gathering information from a user on a product such as a user device which 
	The use of generic computer components comprising a processor, communication channel and a generic website for parsing metadata data from a message for a product such as a user device, determining a sales price based on the user device specification and retrieving image from a  source/database such as a catalog, retrieving sale price of similar products sold from sources such as market feedback and based on this feedback of sold devices updating the product price for listing do not necessarily is tied inextricably to computer functions using because the generic computer components comprising a processor, electronic communication and a generic website merely describe how to generally, “apply” the otherwise manual activity and mental judgements related to commercial activity for selling a product a, “Certain Method of Organizing Human Activity” in a generic or general purpose technical environment. The computer components comprising a processor, communication channel for electronic communication and a generic website are recited at a high level of generality and is merely automating the manual activity. Further, parsing data is a well-known activity well-known before the applicant’s invention. See Lee et al. [US 20030126139 A1, see para 0136, “ As previously noted, in the preferred embodiment of the present invention, informational items in the form of data records are read from files in the vendor environment, written to data tables in the e-Store environment and validated. While this those skilled in the art will recognize and appreciate that variations of certain features, for instance file reading, data parsing and data comparing for validation, are well known and need not be discussed at any length herein.”].
	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea falling within the following indications by “2019 PEG”:
	• An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; See MPEP 2106.05(a).
• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; See Vanda Memo
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; See MPEP 2106.05(b).

• an additional element effects a transformation or reduction of a particular article to a different state or thing; see MPEP 2106.05(c).and

• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.29 an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; See MPEP 2106.05(e) and Vanda Memo.

	Accordingly, claim 1 is directed to an abstract idea.

	Since limitations of claims 12 and 20 are similar to the limitations of claim 1, they are analyzed and interpreted on the same basis as established for claim 1 and therefore are directed to an abstract idea.
	Dependent claims 3-4, 6-7, 14-15, 17-18 recite limitations receiving metadata and data description as what the data includes, claims 8-11, and 19 recite steps of determining a sales price of the user device based on collected data on current prices from the market for similar devices, or describing the listing as an advertisement or receiving additional information do not impose any meaningful limits on practicing the abstract idea, because these limitations such as receiving data, processing data including steps of determining a sales price, creating listing on a 
	Accordingly, all pending claims 1, 3-4, 6-12, 14-15, 17-20 are directed to abstract idea. Step 2A, prong 2=Yes.
Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer components and generally linking the use of the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer components and generally linking the use of the judicial exception to a particular technological environment or field of use cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and data processing steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Further, the step of creating listing of an item for sale on a webpage with the item description and sale price is also a conventional activity as already discussed under Step 2A, prong 2 above as shown in reference Shivaswamy et al. [US20140358629 A1 cited in the earlier Office action mailed 07/06/2021, para 0004] which discloses that it is conventional to present/create items listing on webpages for sale. Also, the step of parsing metadata already discussed under Step 2A, prong 2 above, is a well-known activity, shown in reference Lee et al. [US 20030126139 A1, see para 0136, “As previously noted, in the preferred embodiment of the present invention, informational items in the form of data records are read from files in the vendor environment, written to data tables in the e-Store environment and validated. While this process will be described with reference to FIG. 15c, those skilled in the art will recognize and appreciate that variations of certain features, for instance file reading, data parsing and data comparing for validation, are well known and need not be discussed at any length herein.”].
Accordingly, a conclusion that the receiving, acquiring, displaying steps, parsing metadata and  creating listings of items for sale are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1, 3-4, 6-12, 14-15, 17--20 do not provide an inventive concept (significantly more than the abstract idea). The claims 1, 3-4, 6-12, 14-15, 17-20 are patent ineligible.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-11, 12, 14-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan [US 2012/0197981 A1, recited in the IDS filed 10/01/2021], in view of Rosen et al. [US 20150100578 A1, hereinafter Rosen], in view Shivaswamy et al. [US20140358629 A1 , hereinafter Shivaswamy, in view of Rothman [US 20130238398 A1] recited in IDS filed 01/14/2020 and the parent Application 14586574, now US Patent 10438261.
Regarding claim 1, Chan teaches a method comprising:
receiving, by a processor, an electronic communication having metadata from a user device {See paras 0156-0159, claim 1, Figs 1 and 3 with their associated descriptions in the Specification, which disclose sending a HTTP request to a server of websites such as Amazon.com or EBay, etc. for selling a device such as a mobile phone. 'The identification code of the mobile phone may be uploaded to the server 10. As illustrated in FIG. 1, the information information: ID of the mobile phone, user id and password of the seller's account, specification of the seller's mobile phone, configuration of the mobile phone, etc.”, corresponds to the received metadata.
Though Chan teaches receiving metadata and identifying data received about the user device and extracting information on the specification of the user device from the received communication, as discussed above, but does not explicitly disclose parsing the metadata to extract data comprising specification of the user device. Rosen, in the field of adding descriptive metadata to a digital content, teaches receiving metadata from a user device and parsing the metadata to extract/determine specific relevant information  [see claim 17, “ The method of claim 16, further comprising using the at least one hardware processor to: receive location information; receive metadata from a user of the device; and store the received location information and received metadata as one of the plurality of records in the database”] and para 0006 [ “ a search engine may be configured to parse the descriptive metadata associated with a content item to determine whether the content item is relevant to a particular search query (e.g., if any text in the descriptive metadata match any keywords in the search query). Therefore, in view of the teachings of Lee, it would be obvious to an ordinary skilled in the art to have modified Chan to incorporate to parse the received metadata in the electronic communication for the user device, because, as shown in Lee, it would help in determining relevant and specific features to list the item for sale, and secondly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Cham teaches determining a sales price of the user device based on the one or more specifications identified from the electronic communication [see Chan paragraph 0161, which discloses a program running on a server facilitates the seller to promote and sell the mobile In a possible embodiment, the program running on the server and the mobile application software running on the seller's mobile phone can handshake and access the information stored in the mobile device and database 14 to facilitate the seller in constructing a media, such as a web page, to promote or sell the mobile device on the network/Internet.....The content material of the web page that are associated with the mobile phone's model or configuration may include the price of the mobile phone under various physical conditions of the mobile phone,".].
With regards to the limitations, “retrieving an image of the user device from a database separate from the user device based on the one or more specifications identified from the electronic communication, and generating a product listing in a webpage at an online marketplace website, the product listing comprising the sales price, the image of the user device and the one or more specifications”, Chan suggests providing an image of the product [see paras 0190—0191, “ [0190] I A page contains: 1. ID and configuration of a product. 2. A setup page that is for member of a social network to access the information of the product. [0191] ii. Provide fans with product listings and availability, product images, video, etc.”], and suggests displaying the product to be sold on a web page [see paragraphs 0273-0274, generating a product listing for the user device in a webpage of a marketplace that includes at least the sales price and publishing the listing in the marketplace, see paragraph 0139 and Fig.23, and para 0102 with Figs 4-7], but does not teach all the limitations together, “retrieving an image of the user device from a database separate from the user device based on the one or more specifications identified from the electronic communication, and generating a product listing in a webpage at an online marketplace website, the product listing comprising the sales price, the image of the user device and the one or more specifications”. Shivaswamy, in the same field of endeavor, teaches retrieving an image of the smartphone to be listed for sale and is published on a webpage of a marketplace, which corresponds to a separate source/database belonging to a second retailer website other than the user device,  with the specification and price, see Fig.4 and para 0033. Therefore. In view of the teachings of Shivaswamy it would be obvious to an ordinary skilled in 
Chan does not teach retrieving sales price information for devices being sold based on the one or more specifications: updating the sales price based on the sales price information for devices being sold. However, in the same field of endeavor, Rothman teaches [see claims 3-4, “The method of claim 1, further comprising: receiving a sale order from a seller, the sale order identifying one of the plurality of products as a product to be listed for sale by the seller; determining a suggested list price for the product to be listed for sale; and causing the suggested list price to be displayed to the seller. 4. The method of claim 3, further comprising: determining a market price for the product to be listed for sale, wherein determining the market price includes weighing together prior list prices of the product to be listed for sale, prior sold prices of the product to be listed for sale, current list prices in the sale queue for the product to be listed for sale, and current pricing information for the product to be listed for sale from a source external to the server computer, wherein the suggested list price is determined at least in part on the market price”].receiving feedback on prices of similar sold items and adjust/update the listing price based on the information of sold prices of the similar or same items.  Therefore, in view of teachings of Rothman it would be obvious to an ordinary skilled in the art at the time of the invention to have modified the combined teachings of Chan/Rosen/Shivaswamy as applied to claim 1 to modify and incorporate the concept of retrieving sales price information for devices being sold based on the one or more. specifications and updating the sales price based on the sales price information for devices being sold., because to ensure that listed item/property is competitive in the marketplace and secondly since the claimed invention is merely a combination of old elements, 

Regarding claims 3-4, the limitations, “The method of claim 1, wherein receiving the electronic communication  further includes: receiving details about the user device inherent in the electronic communication and receiving details related to a make of the user device, a model of the user device, a serial number of the user device, component data associated with the user device, or a combination thereof, are already covered in the analysis of claim 1 above, wherein a HTTP request is received by a server 10”, are already covered in the analysis of claim 1, wherein the communication including specification and details of the user device are received including metadata such as “identification code of the mobile phone may be uploaded to the server 10. As illustrated in FIG. 11, the information stored in the mobile phone can be uploaded to the database 14. Information to be transferred to the database 14 may include any of the following information: ID of the mobile phone, user id and password of the seller's account, specification of the seller's mobile phone, configuration of the mobile phone, etc. “[see para 0159], and see para 0104, wherein the information sent can include “information related to the model or name brand of the computer embedded object. In a possible embodiment, the "reference information" stores all the possible reference information for all the name brands, models, and different types of computer embedded objects (e.g., mobile phones, TVs, vehicles, gaming stations, etc.). Also see para 0056, wherein the details can include IMEI to identify the model of the cellular phone.

Regarding claim 6, Chan teaches, see para 0056,  that the method of claim 5, wherein the metadata includes at least one of: an International Mobile Station Equipment Identity (IMEI), an International Mobile Equipment Identity (IMEI) data, an International Mobile Subscriber Identity (IMSI) number, a Mobile Subscriber Integrated Services Digital Network (MSISDN) number, a Mobile Equipment Identifier (MEID), and a Short Message Entity (SME) “ In a possible 

Regarding claim 7, Chan teaches [see paras 0056 and 0159] that receiving the metadata associated with the one or more specifications of the user device further comprises: receiving at least one of an International Mobile Station Equipment Identity (IMEI) and a Mobile Equipment Identifier (MEID), and the method further comprises: extracting a serial number from either the Mobile Equipment Identifier (MEID) or the International Mobile Station Equipment Identity (IMEI), and searching for the serial number in a data storage, and obtaining the specifications of the user device associated with the serial number from the data storage.

Regarding claim 8, combined teachings of Chan/Rosen/Shivaswamy/Rothman teach determining a sales price step was also based upon at least one current sales price of at least one other device currently listed for sale in the online marketplace that also includes at least some of the one or more specifications of the user device [These limitations are covered in the analysis of claim 1 in view of Rothman, see claims 3-4, ““The method of claim 1, further comprising: receiving a sale order from a seller, the sale order identifying one of the plurality of products as a product to be listed for sale by the seller; determining a suggested list price for the product to be listed for sale; and causing the suggested list price to be displayed to the seller. 4. The method of claim 3, further comprising: determining a market price for the product to be listed for sale, wherein determining the market price includes weighing together prior list prices of the product to be listed for sale, prior sold prices of the product to be listed for sale, current list prices in the sale queue for the product to be listed for sale, and current pricing information for the product to be listed for sale from a source external to the server computer, wherein the suggested list price is determined at least in part on the market price”].



Regarding claim 10, Chan further teaches creating an advertisement for the user device that includes at least the sales price and at least one of the one or more specifications of the user device, and providing the advertisement to the user device as part of the webpage [see paragraph 0167].

Regarding claim 11, combined teachings of Chan/Rosen/Shivaswamy/Rothman teach and renders all the limitations of claim 1 obvious, as analyzed above. Chan further teaches receiving additional information associated with the user device and automatically updating the listing with the additional specifications. (“if the seller upgrades the memory size of the computer embedded object, the application software may update the computer embedded object's configuration in database 14. The potential buyer may be able to review the updated configuration of the merchandise. The selling price may also be updated accordingly with approval from the seller," see Chan para [0116]); and updating the listing with the additional information (para [0116]). 

Regarding claims 12, 14-15, 17-19, their limitations are similar to the limitations of claims 1, 11, 3 , 6-8, and therefore claims 12, 14-15, 17- 19 are analyzed and rejected as being unpatentable over Chan/Rosen/ Shivaswamy/Rothman based on the rationale established for claims 1, 11, 3, 6-8 above.

Regarding claim 20, its limitations are similar to the limitations of claim 1, and therefore claim 20 is analyzed and rejected as being unpatentable over Chan/Rosen/ Shivaswamy/Rothman based on the rationale established for claim 1 above.

Response to Arguments
5.1.	Rejections under 35 USC 103: Applicant’s arguments, see pages 14-16, filed 01/21/2022, with respect to the rejections of independent claims 1, 9, and 20 have been fully considered but are moot because the new grounds of rejection including a new reference of Rosen et al. [US 20150100578 A1, hereinafter Rosen] render all the limitations of currently amended independent claims 1, 12, and 20 obvious in view of the combined teachings of Chan/Rosen/Shivaswamy/Rothschild.

5.4.	Rejection of pending claims 1, 3-4, 6-12, 14-15, and 17-20 under 35 USC 101. Applicant's arguments filed 01/21/2022, see pages 8-14, have been fully considered but they are not persuasive. Applicant’s arguments are basically directed to the limitations of currently amended claim 1. Examiner’s response would be directed to claim 1 
Examiner disagrees with the Applicant’s arguments related to 2019 PEG, step 2A, prong 1, see pages 10-11, “Under the 2019 PEG and the 2019 Update, the Step 2A analysis is now a two-prong inquiry. In Prong One, the Patent Office evaluates whether the claim recites a judicial exception. This prong is similar to procedures in prior guidance except that when determining whether or not a claim recites an abstract idea, the Patent Office now has to refer to the subject matter groupings of abstract ideas in Section |. Section I enumerates three categories: “mathematical concepts,” “methods of organizing human activity,” and “mental processes.” Applicant submits that the claims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas. Initially, Applicant notes that the claims do not relate to mathematical concepts. Applicant respectfully asserts that Applicant’s claims recite “determining a sales price of the user device based on the one or more specifications identified from the electronic communication,” and “generating a product listing in a webpage at an online marketplace website, the product listing comprising the sales price, the retrieved image of the user device, and the one or more specifications," does not fall within one of the enumerated groupings of abstract ideas. Accordingly, Applicant’s claims should not be treated as reciting abstract ideas”, because the claimed invention [referring to independent claim 1] is directed to a concept of Thus claim 1 recites abstract idea as per 2019 PEG, prong 1.
With respect to 2019 PEG, prong 2 analysis, Applicant’s arguments, see page 11, “ According to Prong Two, if the claims recite a judicial exception (e.g., an abstract idea), which Applicant does not concede, a determination is made as to whether the claim as a whole integrates the recited judicial exception into a practical application. If the claim as a whole recites the judicial exception in a practical application, then the claims are not directed to a judicial exception. Applicant respectfully asserts that the claims recite “determining a sales price of the user device based on the one or more specifications identified from the electronic communication,” and “generating a product listing in a webpage at an online marketplace website, the product listing comprising the sales price, the retrieved image of the user device, and the one or more specifications,” which is a practical application for generating an accurate electronic listing on an electronic marketplace. Accordingly, Applicant’s claims should not be treated as reciting abstract ideas.” Examiner disagrees, because while considering the claim limitations under 2019 PEG, step 2A prong 2, analysis one has to consider the additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the  previously noted, in the preferred embodiment of the present invention, informational items in the form of data records are read from files in the vendor environment, written to data tables in the e-Store environment and validated. While this process will be described with reference to FIG. 15c, those skilled in the art will recognize and appreciate that variations of certain features, for instance file reading, data parsing and data comparing for validation, are well known and need not be discussed at any length herein.”].

Applicant’s arguments, see pages 11-14, directed to Berkheimer analysis, have been considered fully but are not persuasive because when the claim 1 is analyzed per step 2B it does not recite an inventive step for following reasons:
Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer components and generally linking the use of the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer components and generally linking the use of the judicial exception to a particular technological environment or field of use cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, and acquiring, steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and data processing steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Further, the step of creating listing of an item for sale on a webpage with the item description and sale price is also a conventional activity as already discussed under Step 2A, prong 2 above as shown in reference Shivaswamy et al. [US20140358629 A1 cited in the earlier Office action mailed 07/06/2021, para 0004] which discloses that it is conventional to present/create items listing on webpages for sale. Also, the step of parsing metadata already discussed under Step 2A, prong 2 above, is a well-known activity, shown in reference Lee et al. [US 20030126139 A1, see para 0136, “As previously noted, in the preferred embodiment of the present invention, informational items in the form of data records are read from files in the vendor environment, written to data tables in the e-Store environment and validated. While this process will be described with reference to FIG. 15c, those skilled in the art will recognize and appreciate that variations of certain features, for instance file reading, data parsing and data comparing for validation, are well known and need not be discussed at any length herein.”].
Accordingly, a conclusion that the receiving, acquiring, displaying steps, parsing metadata and  creating listings of items for sale are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1, 3-4, 6-12, 14-15, 17--20 do not provide an inventive concept (significantly more than the abstract idea). The claims 1, 3-4, 6-12, 14-15, 17-20 are patent ineligible.
In view of the foregoing, Applicant’s arguments are not persuasive. Rejection of pending claim 1 and the rest of the pending claims under 35 USC 101 is maintained.
 

Conclusion
6.	Action is Final. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YOGESH C GARG/Primary Examiner, Art Unit 3625